PER CURIAM:
On February 28, 1989, claimant was operating his 1975 Chevrolet Camaro on County Route 33/5 (Island Branch Road) when the road collapsed and his vehicle rolled over a hill. The Court, on its own motion, amended the style of the claim to reflect the proper party respondent, the Department of Highways. As a result of the incident, claimant seeks to recover compensation for damages to his vehicle, for inconvenience in being without a vehicle from February 28, 1989 through November 2, 1989, and for mental anguish.
Claimant testified that the incident occurred at approximately 4:30 p.m. The weather was partly cloudy, and the road surface was dry. The road is a single-lane, dirt road. As the claimant approached a hill, he felt the sensation of the road breaking loose beneath his vehicle, his automobile then rolled, and the claimant was thrown from it, ending up beneath his automobile. The claimant testified that there were no signs to warn him of the danger. As a result of the accident, he suffered a mild concussion and a few cuts. The vehicle was beyond repair, and the claimant stated that he sold the parts for salvage for approximately $300.00.
Two witnesses for the claimant, familiar with the road, testified that there are no warning signs, and that it was in poor condition at the time of the accident. Jeffry Clifton Casto, respondent's foreman at North Charleston, testified that Secondary Route 33/5 does not have a high volume of traffic. On March 1, 1989, when Mr. Casto was informed of the absence of warning signs, he quickly had them installed.
After careful review of the evidence, the Court is of the opinion that respondent had constructive notice of the defective condition. Paddles had been formerly placed in the area and the respondent has the responsibility to properly maintain the warning signs. The Court, therefore, makes an award to the claimant in the amount of $500.00.
Award of $500.00.